Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  “providing” should be “provided.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  In this case “a part of light projected by the light-emitting plate toward the panel is reflected by a target object located on or outside the panel, and then irradiated onto the image sensor through the light path” is a step of the use of the device, not a structural limitation.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20150310249 to Ishiguro et al. (Ishiguro).
Regarding Claims 1 and 6, Ishiguro teaches a display screen comprising: 
a panel 22, a light-emitting plate 32, a light blocking film 33 (lighttight film for Claim 6) and an image sensor 14, wherein 
the light blocking film is provided with a light-transmitting imaging pinhole (see Fig. 1); 
the light-emitting plate is provided with a plurality of light-emitting units and an opaque circuit network for driving the plurality of light-emitting units, the light-emitting plate being separated into a plurality of light-transmitting regions by the circuit network, and a light path being formed by the panel, the light-transmitting region corresponding to a position of the imaging pinhole and the imaging pinhole; or, 
the light-emitting plate is a plane light-emitting plate which is light transmissive [0038], a light path being formed by the panel, the plane light-emitting plate and the imaging pinhole (see Fig. 1); and 
a part of light projected by the light-emitting plate toward the panel is reflected by a target object located on or outside the panel, and then irradiated onto the image sensor through the light path (this would be the operation of the device of Fig. 1 when it is activated).

Regarding Claim 2, Ishiguro teaches the display screen according to claim 1, wherein a region of the light-emitting plate corresponding to a field-of view (FOV) angle of the imaging pinhole does not emit light (similar structures will have similar characteristics, MPEP 2112.01).

Regarding Claims 3 and 17, Ishiguro teaches the display screen according to claims 1 and 6, further comprising: a light-transmitting substrate 18 provided between the light blocking film and the image sensor.

Regarding Claim 16, Ishiguro teaches the display screen according to claim 6, wherein a region of the light-emitting plate corresponding to an FOV angle of the imaging pinhole does not emit light.

Allowable Subject Matter
Claims 4, 5, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited prior art does not teach a low-refractive index light-transmitting layer provided between the light-transmitting substrate and the image sensor, or that the electrode is the light blocking layer having pinholes.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach the FOV angle being less that 15 degrees, nor that circuitry is separates the light emitting and receiving plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812